UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File Number 1-13245 PIONEER NATURAL RESOURCES COMPANY (Exact name of registrant as specified in its charter) 5205 N. O'Connor Blvd., Suite 200 Irving, Texas75039 (972) 444-9001 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Rights to Purchase Series A Junior Participating Preferred Stock, par value $.01 per share(1) (Title of each class of securities covered by this Form) Common Stock, $0.01 per share (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) ý Rule 12g-4(a)(2) o Rule12h-3(b)(1)(i) ý Rule12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 0 Pursuant to the requirements of the Securities Exchange Act of 1934, Pioneer Natural Resources Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. PIONEER NATURAL RESOURCES COMPANY Date:August 5, 2011 By: /s/ Frank W. Hall Frank W. Hall, Vice President and Chief Accounting Officer The Rights to Purchase Series A Junior Participating Preferred Stock, par value $.01 per share (the “Rights”), expired on July31, 2011, pursuant to the terms of the Rights Agreement, dated as of July 20, 2001, between the Registrant and Continental Stock Transfer & Trust Company, as Rights Agent. The Registrant initially filed a Form 8-A to register the Rights on July 24, 2001, which was amended on May 23, 2006.
